Name: Commission Regulation (EEC) No 309/90 of 5 February 1990 amending for the first time Regulation (EEC) No 1925/89 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 34/26 Official Journal of the European Communities 6. 2. 90 COMMISSION REGULATION (EEC) No 309/90 of 5 February 1990 amending for the first time Regulation (EEC) No 1925/89 fixing countervailing charges on seeds (EEC) No 1665/72 (4), as amended by Regulation (EEC) No 281 1 /86 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of. the market in seeds ('), as last amended by Regulation (EEC) No 1239/89 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1925/89 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum  for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1925/89 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 6 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 35. O OJ No L 187, 1 . 7. 1989, p . 24. ( «) OJ No L 175, 2. 8 . 1972, p. 49 . O OJ No L 260, 12. 9 . 1986, p . 8 . 6. 2. 90 Official Journal of the European Communities No L 34/27 ANNEX Countervailing charge on hybrid maize (or sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (J) 1005 10 11 1,7 064 I 8,3 048 13,8 404 13,8 1 1005 10 13 21,2 064 21,7 062 26,0 068 26,8 066 26,8 2 1005 10 15 76,8 066 \ 83,5 064 105,7 404 111,7 048 I 124,2 052 I 124,2 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Romania, Austria, Chile and the United States 2 Other countries with the exception of Canada, Chile, Japan, Austria, Argentina, the United States and Yugoslavia 3 Other countries with the exception of Bulgaria, Austria, the United States, Chile, Argentina and South Africa 048 Yugoslavia 052 Turkey 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 404 Canada